Luke, J.
The defendant in this case contends that his conviction of the crime of which he was charged was not authorized by the evidence, and he further contends that the court erred in *184overruling certain objections to testimony. The evidence fully authorized the conviction, and the court property overruled his objections to the testimony complained of. The court having approved the verdict, it was proper to overrule the motion for a new trial.

Judgment affirmed.


Broyles, C. J., and Bloodworih, J., concur.